Case 2:21-cv-01122-DRH-ARL Document 1 Filed 03/02/21 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LAUREN MARINO,
                                                                   Civil Docket No.:
                                   Plaintiff,
                 -against-                                         1:21-cv-1122

                                                                   NOTICE OF REMOVAL
ARSTRAT, LLC,

                                   Defendant.
------------------------------------------------------------x

TO: CLERK - UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF NEW YORK

                                         NOTICE OF REMOVAL


        PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1331,

Defendant ARstrat, LLC ("Defendant"), by and through its counsel, Marshall Dennehey Warner

Coleman & Goggin, P.C., hereby removes the action captioned as Lauren Marino v. ARstrat,

LLC, Index No. 600454/2021, as filed in the Supreme Court of the State of New York, County

of Nassau (“the Action”), to the United States District Court for the Eastern District of New

York, based upon the following:

        1.       The Action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1331, and is one which may be removed to this Court pursuant to the provisions of 28

U.S.C. § 1441, in that Plaintiff has alleged that Defendant has violated the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq., thereby asserting a claim that arises under federal law.

        2.       The Court has supplemental jurisdiction over the state law claim pursuant to 28

U.S.C. § 1367 as the state law claim is so related to the federal claim in the Action within the

Court’s original jurisdiction that they form part of the same case or controversy under Article III

of the United States Constitution.
Case 2:21-cv-01122-DRH-ARL Document 1 Filed 03/02/21 Page 2 of 5 PageID #: 2




       3.      On or about January 12, 2021, Plaintiff filed the Action in the Supreme Court of

the State of New York, County of Nassau. (A true and correct copy of the Summons and

Complaint along with the Affidavit of Service is attached hereto as Exhibit A.)

       4.      Plaintiff’s counsel faxed an un-served “courtesy copy” of the Complaint to

Defendant’s offices on January 15, 2021.

       5.      On January 19, 2021, Plaintiff served the Summons and Complaint via the New

York Secretary of State. (See Exhibit A.)

       6.      On February 23, 2021, Defendant received the Summons and Complaint that had

been served upon the New York Secretary of State.

       7.      The thirty-day removal period begins to run when the defendant is formally

served with the summons and complaint, not when it receives a courtesy copy of the complaint.

See Montoya v. New York State United Teachers, 754 F.Supp.2d 466 (2010); see also Murphy

Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48, 119 S.Ct. 1322, 143 L.Ed.2d

448 (1999) (Holding that the running of the thirty-day removal period is triggered by

“simultaneous service of the summons and complaint, or receipt of the complaint, ‘through

service or otherwise,’ after and apart from service of the summons, but not by mere receipt of the

complaint unattended by any formal service.”)

       8.      Further, the thirty-day statutory removal period is triggered by the actual receipt

of the pleadings by the corporate defendant, rather than by service of process upon the

designated corporate agent. See Grello v. J.C. Penny Corp., No 03 CIV. 8245 (CSH), 2003 WL

22772397, at *1 (S.D.N.Y. Nov. 21, 2003); see also Medina v. Wal-Mart Stores, Inc., 945 F.

Supp. 519, 520 (W.D.N.Y. 1996) (“A strict reading of the statute supports the position that the

thirty-day period does not begin to run until the defendant actually receives a copy of the



                                                 2
Case 2:21-cv-01122-DRH-ARL Document 1 Filed 03/02/21 Page 3 of 5 PageID #: 3




pleadings.”); Cygielman v. Cunard Line, 890 F.Supp. 305, 307 (S.D.N.Y., 1995) (“In this Circuit

‘[t]he heavy weight of authority is to the effect that the time for removal, in cases in which

service is made on a statutory agent, runs from receipt of the pleading by the defendant rather

than the statutory agent.”’)

       9.      Based on the foregoing, Defendant has timely filed this Notice of Removal within

thirty days of being served with the Complaint and within thirty days of the date that the Action

was first removable. See 28 U.S.C. § 1446(b).

       10.     In that Plaintiff alleges that she resides within Nassau County, New York, the

United States District Court for the Eastern District of New York should be assigned the Action

pursuant to 28 U.S.C. § 1391(b)(2).

       11.     Pursuant to 28 U.S.C. § 1446(d), Defendant will serve Plaintiff with a copy of this

Notice of Removal and will file the Notice of Removal in the Supreme Court of the State of New

York, County of Nassau.

       12.     By filing this Notice of Removal, Defendant does not waive any defenses,

including, without limitation, lack of personal jurisdiction, improper venue or forum, failure to

establish damages, all defenses specified in Federal Rules of Civil Procedure 12, or any other

defenses.

       13.     WHEREFORE, Defendant ARstrat, LLC gives notice that the above-referenced

action, pending against it in the Supreme Court of the State of New York, County of Nassau, has

been removed to this Court.




                                                 3
Case 2:21-cv-01122-DRH-ARL Document 1 Filed 03/02/21 Page 4 of 5 PageID #: 4




Dated: New York, New York
        March 2, 2021

                                                Respectfully submitted,

                                                MARSHALL DENNEHEY WARNER
                                                COLEMAN & GOGGIN, P.C.


                                         By:
                                                R. David Lane Jr. (RL 2806)
                                                Wall Street Plaza
                                                88 Pine Street, 21st Floor
                                                New York, New York 10005
                                                Tel: 212.376.6413
                                                rdlane@mdwcg.com
                                                Attorneys for Defendant
                                                ARstrat, LLC


To:   Law Office of Simon Goldenberg, PLLC
      Attorneys for Plaintiff – Lauren Marino
      818 East 16th Street
      Brooklyn, New York 11230
      Tel: (347) 640-4357




                                            4
    Case 2:21-cv-01122-DRH-ARL Document 1 Filed 03/02/21 Page 5 of 5 PageID #: 5




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -------------------------------------------------------------x     Civil Docket No.:
    LAUREN MARINO,
                                                                       1:21-cv-1122
                                       Plaintiff,
                     -against-


    ARSTRAT, LLC,

                                       Defendant.
    ------------------------------------------------------------x



                                           CERTIFICATE OF SERVICE

    This will certify that I have this day caused to be served a copy of the within and foregoing Notice

of Removal upon the following parties at the e-mail address(es) noted below designated by said

attorney(s) for that purpose. Due to the COVID-19 Pandemic, no copies were sent via regular mail.

            Law Office of Simon Goldenberg, PLLC
            Attorneys for Plaintiff – Lauren Marino
            818 East 16th Street
            Brooklyn, New York 11230
            Tel: (347) 640-4357
            E-mail: simon@goldenbergfirm.com



    Dated: New York, New York
           March 2, 2021

                                                         Respectfully Submitted


                                                         _______________________________________
                                                         R. David Lane Jr. (RL 2806)
